Citation Nr: 1734859	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was before the Board in September 2014 at which time it was remanded for further development.  Mostly recently, the issue of entitlement to a TDIU was remanded by the Board in March 2016.  A review of the record shows that the Agency of Original Jurisdiction (AOJ) has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in a September 2016 rating decision, the RO denied entitlement to service connection for seborrheic dermatitis.  Thereafter, in September 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected knee disabilities as of April 10, 2010.  

2.  Prior to that time, the Veteran was gainfully employed on a full-time basis and his service-connected disabilities did not prevent him from securing and following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities, on an extraschedular basis, have been met from April 10, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).

2.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities, on an extraschedular basis, prior to April 10, 2010, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran asserts that he is unemployable due to his service-connected bilateral knee disabilities.  

The Veteran is service-connected for postoperative residuals right knee with instability, rated as 10 percent disabling; degenerative arthritis left knee, rated as 10 percent disabling; degenerative arthritis right knee, rated as 10 percent disabling; and complex tear of the lateral meniscus of the left knee, rated as 10 percent disabling.  These disabilities combine to a 40 percent rating.  As noted above, for the purpose of a TDIU analysis, disabilities of one or both lower extremities are to be treated as one disability.  See 38 C.F.R. § 4.16 (a)(1).  Thus, the Veteran has one disability rated as 40 percent disabling, and the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in November 2016, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In an April 2017 determination, the Director determined that a TDIU on an extraschedular basis is not warranted. 

The Board may now review the decision of the Director of Compensation and Pension with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Private and VA medical records demonstrate continued complaints of and treatment for bilateral knee pain.  Notably, in a January 2007 private treatment record, it was noted that he Veteran was planning to stay on light duty and avoid any squatting or heavy lifting for 3 months.  Subsequent work status reports dated in January 2007, May 2007, January 2008, indicated that that Veteran was cleared to work with the following limitation: no heavy lifting, carrying, pushing, or puling greater than 40 pounds and no climbing, squatting, or kneeling; no prolonged walking or standing.  The Veteran was only approved for sedentary work.  

In May 2007, the Veteran underwent a VA examination for his service-connected knee disabilities.  At that time it was noted that the knee disabilities did not interfere with the Veteran's activities of daily living.  However, the disabilities did interfere with his work as a sound and communication technician where he had to climb ladders, kneel on his knees, and crawl.  

In a May 2007 letter, the Veteran's supervisor noted that during the past 2 years, the Veteran's ability to perform certain physical tasks as required in his job description had noticeably declined.  Climbing, stooping, stretching, walking, and standing for sustained periods had become extremely challenging.  The employer noted that the Veteran's inability to perform his stated physical requirements was under review by upper management in view of the Veteran's physician's work status report.  He also stated that besides the noticeable limp in the appellant's gait, he had personally witnessed the alternate swelling of both his knees.  In the accompanying job description, it was noted that the Veteran was employed as a sound and communication technician.  With regard to the physical requirements of the positon, it was reported that the position is medium-heavy work which requires the following physical activities: climbing, bending, stooping, kneeling, crouching, crawling, twisting, reaching, sitting, standing, walking, pushing, pulling, lifting, finger dexterity, grasping, feeling, hearing, and visual acuity.  

In the report of a June 2010 VA examination, it was noted that the Veteran retired in 2010.  The cause of retirement was reported as eligible by age or duration of work and medical problems, which included the Veteran's service-connected knee disabilities and a nonservice-connected back disability.  The examiner determined that the appellant's right knee disability had significant effects on his usual occupation.  

The Veteran was provided an additional VA examination in July 2012.  The examiner determined that the Veteran's knee disabilities impacted his ability to work.  In so finding, he noted that the Veteran had to retire in April 2010 from electronic services due to his bilateral knee conditions, which prevented him from stooping or kneeling.  

The Veteran was also afforded a VA examination in July 2014.  Following evaluation of the Veteran, the examiner determined that the Veteran's knee disabilities did not impact his ability to work.  

In March 2015, the Veteran was provided a VA examination.  The examiner determined that regardless of the Veteran's current employment status, his knee disabilities impacted his ability to perform any type of occupational task.  In this regard, the examiner noted that the appellant is unable to do heavy duty work, excessive bending, squats, or prolonged sitting.  He would have difficulty doing his prior job which involved extensive bending, lifting, crawling, and prolonged standing at times.  He is able to do light duty/sedentary work.  The examiner reported that a vocational specialist was not available.  He indicated that he is board certified in physical medicine and rehabilitation and had been involved in these types of concerns.  

In May 2016, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his bilateral knee disabilities.  He reported that he was last employed as a communication technician from April 1988 to April 2010.  He claimed that he became too disabled to work in April 2010.  With regard to education, the appellant documented that he completed college and had not had any training and education since becoming too disabled to work.  

In an employment verification form received in May 2016, the appellant's former employer confirmed that the Veteran was employed as a sound communication technician from April 1988 to April 2010.  He reported that there were no concessions made for the Veteran by reason of age or disabilities and there was no time lost during the last 12 months preceding the last date of employment due to disability.  

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's knee disabilities preclude him from substantial gainful employment; therefore, assignment of a TDIU, on an extraschedular basis, as of April 10, 2010, the date after the Veteran's last day of employment, is warranted.

In so finding, the Board acknowledges that the July 2014 VA examiner opined that the Veteran's knee disabilities did not impact his ability to work.  However, as detailed above, the May 2007, June 2010, July 2012, and March 2015 VA examiners opined that the Veteran's knee disabilities impacted his ability to work.  The Board also observes that the March 2015 VA examiner determined that the Veteran is able to do light duty/sedentary work.  However, the Veteran's occupational history consisted of working for approximately 22 years as a communication technician, a physically demanding occupation, which was described as requiring medium to heavy work.  The March 2015 examiner also stated that the Veteran was unable to sit for prolonged periods of time.  The Board assumes this would include a sedentary position, which by its nature includes sitting for much of the time.  Furthermore, although the Veteran reported that he completed college, the evidence does not show that the appellant has ever been employed in a sedentary position nor has he demonstrated the ability to obtain a sedentary position.  Given the limitations caused by his service-connected knee disabilities, the Board finds that the Veteran is prevented from doing physical labor positions as well as many sedentary positions.  Thus, considering the Veteran's training and work experience, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU, on an extraschedular basis, is warranted as of April 10, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).  Prior to that time, a TDIU is not warranted.  Rather, the record shows that the Veteran remained employed on a full-time basis and lost no significant time from work due to his service-connected disabilities, nor were concessions made at work to accommodate him.  



ORDER

Entitlement to a TDIU, on an extraschedular basis, is granted as of April 10, 2010, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU, including on an extraschedular basis, prior to April 10, 2010, is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


